Citation Nr: 1226556	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  10-35 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable disability rating for residual scars from a shrapnel wound to the right thigh.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1963 to February 1985.  The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for residual scars from a shrapnel wound to the right thigh.  

The Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board.  However, in a subsequent August 2011 letter, the Veteran stated that he wished to withdraw his request for a hearing.  Thus, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

This appeal must be remanded for an examination.  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 38 C.F.R. § 3.326 (a) (2011).  The Veteran's last VA examination to assess the current severity of his service-connected residual scars from a shrapnel wound to the right thigh was in December 2008, almost four years old.  Additionally, the December 2008 VA examination was a joints examination, and not a scars examination.  Further, in his August 2010 Substantive Appeal, the Veteran stated that he has more than five scars on his right thigh, and three of the scars are painful.  The VA examination did not document whether the Veteran's scars were painful.  Therefore, for the aforementioned reasons, the Board finds that a new VA scars examination is required to assess the current severity of the Veteran's service-connected residual scars from a shrapnel wound to the right thigh. 

Additionally, the most recent outpatient treatment records from the VA Medical Center in Dublin, Georgia, are dated from December 2008.  All pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, dated in and after December 2008.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.  

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate scars examination to determine the severity of the Veteran's severity of his service-connected residual scars from a shrapnel wound to the right thigh.  The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner must discuss all findings in terms of the rating codes, particularly Diagnostic Codes 7801,7802, and 7804.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating under all alternate criteria.  

For each scar on the Veteran's right thigh, the VA examiner should address whether the scar is:
	(a)	manifested by abnormal skin texture?
	(b)	indurated?
	(c)	inflexible?
	(d)	manifested by a loss of the underlying soft 		tissue?
	(e)	unstable?
	(f)	causes limitation of motion of the affected part?  		If the scar does cause limitation of motion, 		please specify the degree of limitation of 	the 		affected part.
	(g)	manifested by visible tissue loss?
	(h)	manifested by palpable tissue loss?
	(i)	manifested by visible gross distortion?
	(j)	manifested by palpable gross distortion?
	(k)	elevated on palpation?
	(l)	depressed on palpation?
	(m)	hypo-pigmented?
	(n)	hyper-pigmented?
	(o)	manifested by any additional factor of 			disability due to the scar itself?
	(p)	painful?

Unretouched color photographs of EACH scar should be taken, as well as precise measurements (described in centimeters) and associated with the claims file.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

